DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IN 201921003884 filed on 31 January 2019.  It is noted, however, that Applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.  Pursuant to 37 CFR 1.55, the Applicant is hereby required to furnish a certified copy of the foreign priority application to obtain priority under 35 U.S.C. 119(d).  

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 28 January 2020 have been considered by the examiner.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-9 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claims 1, 4 and 7, the claims recite the claim limitations “a test case generation framework” and “an integrated framework”.  For purposes of examination, as described in paragraphs [0026] and [0033] of the published specification, the “test case 

Because the referred claim limitations of claims 1-9 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endel et al. (US 2018/0372356 A1), hereinafter ‘Endel’, in view of Song et al. (US 2013/0035799 A1), hereinafter ‘Song’. Song is a reference cited in the information disclosure statements (IDS) submitted on 28 January 2020 by Applicant.

Regarding claim 1, Endel teaches:
A processor-implemented method, comprising: (Endel: [0022] “FIGS. 5A, 5B, and 5C are a block diagram illustrating features and operations of a method for fault detection and diagnosis in an HVAC system.  FIGS. 5A, 5B, and 5C include a number of process blocks 510-556.  Though arranged somewhat serially in the example of FIGS. 5A, 5B, and 5C, other examples may reorder the blocks, omit one or more blocks, and/or execute two or more blocks in parallel using multiple processors or a single processor organized as two or more virtual machines or sub-processors.  Moreover, still other examples can implement the blocks as one or more specific interconnected hardware or integrated circuit modules with related control and data signals communicated between and through the modules.  Thus, any process flow is applicable to software, firmware, hardware, and hybrid implementations.”; [0028] “FIG. 10 is an overview diagram of hardware and an operating environment in conjunction with which embodiments of the invention may be practiced.  The description of FIG. 10 is intended to provide a brief, general description of suitable computer hardware and a suitable computing environment in conjunction with which the invention may be implemented.  In some embodiments, the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer, such as a personal computer.  Generally, program modules include 
receiving, via one or more hardware processors, a plurality of rules comprising one or more static and dynamic variables of one or more operations of at least one subsystem; (Endel: [0023], figures 5A-5C “Referring now specifically to FIGS. 5A, 5B, and 5C, at 510, a process to control and monitor a heating, ventilation, and air conditioning (HVAC) system includes receiving raw data from HVAC equipment.  These raw data can include such information as setpoints, outside air temperature, ambient room temperature, valve status and position, etc. At 520, the process receives controller performance monitoring (CPM) indicators that are associated with the HVAC equipment.  As indicated at 522, the CPM indicators include a definition of virtual points, and formulas employing the virtual points to define symptoms in the system.”; [0024], figure 5A “At 530, the process receives a set of rules that is associated with the HVAC equipment.  As indicated at 532, the set of rules include the CPM indicators, the symptoms, the faults, and the mapping between the symptoms and the faults.”) [The setpoints, outside air temperature, ambient room temperature, valve status and position, etc. or CPM indicators read on “one or more static and dynamic variables”, and the HVAC system reads on “at least one subsystem”. The set of rules read “a plurality of rules”. The processor portion that process blocks 510, 520 and 530, as illustrated in figure 5A, read on “one or more hardware processors”.]
verifying, using a test case generation framework, the received plurality of rules comprising one or more static and dynamic variables of the one or more operations to identify one or more rule sets having conflicting conditions; (Endel: [0024] “At 534, the set of rules to generate fault relevancies are configured to identify faults that occur more frequently than other faults, that occur more consistently than other faults, or that are more severe than other faults.”; [0025] “At 540, the CPM indicators and the raw data are processed using the set of rules, which generates fault relevancies.  Simply put, the fault relevancies provide the relevance of each fault in the HVAC system, which aids an operator in identifying the most relevant faults that need attention.  More specifically, as indicated at 541, the processing of the CPM indicators and the raw data using the set of rules to generate the fault relevancies includes applying the set of rules to the CPM indicators and the raw data to generate symptoms that indicate faults in the HVAC system.”) [Generating symptoms that indicate faults and identifying faults based on the received set of rules reads on “verifying … to identify one or more rule sets having conflicting conditions”. The process block 541, as illustrated in figure 5A, reads on “a test case generation framework”.] 
determining, using an integrated framework, frequency of the one or more rule sets having conflicting conditions; (Endel: [0024] “At 534, the set of rules to generate fault relevancies are configured to identify faults that occur more frequently than other faults, that occur more consistently than other faults, or that are more severe than other faults.”; [0025] “At 540, the CPM indicators and the raw data are processed using the set of rules, which generates [Generating fault relevancies, such as fault frequencies, by generating symptoms that indicate faults reads on “determining … frequency of the one or more rule sets having conflicting conditions”. The process block 542, as illustrated in figure 5A, reads on “an integrated framework”.]
generating, based on the frequency of the one or more rule sets having conflicting conditions, a ranked list of the one or more rule sets having conflicting conditions; (Endel: [0026] “Operation 543 illustrates that the mapping process includes identifying symptoms that support a finding of a fault and symptoms that cancel a finding of the fault.  As indicated at 544, the process of supporting a finding of the fault and the cancelling a finding of the fault generates a relevancy for the fault, and at 545, a most likely fault is selected by identifying a fault with the highest relevancy.”) [The determining of the most likely fault by the received set of rules to generate relevancy of the fault reads on “generating … a ranked list of the one or more rule sets having conflicting conditions”.]
identifying, one or more rules based on a selection of at least one rule set from the ranked list of the one or more rule sets and a performance criteria; and (Endel: [0023], figures 4B and 8A-8C “An example of such an association of a fault to an action to address a fault is illustrated in FIGS. 8A, 8B, and 8C.  The same information as in FIGS. 8A, 8B, and 8C is illustrated in a form better readable by humans in FIG. 4B.  At 528, a mapping between the [The rule of the set of rules that identify the most relevant or most likely fault reads on “identifying, one or more rules based on … rule set”. “[A] selection of at least one rule set from the ranked list of the one or more rule sets,” may be construed as a selection of at least one rule set from the ranked list of the one rule set, in which case the one rule set is the only rule set to select from, and being the only rule set to choose from reads on “the ranked list …” of one. The poor control performance related fault, as illustrated in figure 4B, reads on “and a performance criteria”.]
… optimizing, one or more parameters specific to the performance criteria based on the identified one or more rules. (Endel: [0023], figures 4B and 8A-8C  “An example of such an association of a fault to an action to address a fault is illustrated in FIGS. 8A, 8B, and 8C.  The same information as in FIGS. 8A, 8B, and 8C is illustrated in a form better readable by humans in FIG. 4B.  At 528, a mapping between the symptoms and the faults includes defining supporting and cancelling symptoms for each fault.”; [0027] “At 553, the process identifies a course of action to address the faults whose fault relevancies exceed the threshold.  At 554, the course of action includes transmitting a signal from a processor to a piece of equipment in the HVAC system.  This signal can alter the operation of the piece of equipment.”) [The tuning recommendation of the P GAIN to accomplish good control performance, reducing energy waste or reducing discomfort, as illustrated in figure 4B, reads on “optimizing, one or more parameters specific to the performance criteria”.]

Endel does not explicitly teach:
Song teaches:
dynamically optimizing, one or more parameters specific to the performance criteria based on the identified one or more rules. (Song: [0013] “The Collaborative Building Control (CBC) system collects energy consumption requirements as inputs from occupants and facility managers, resolves conflictive requirements, and provides detailed commands to a Building Automation System (BAS), in order to optimize energy usage.”; [0021] “The Arbitrator module 108 can automatically make decisions regarding conflicting conflict requests according to specifications defined by the facility manager 101 in the energy consumption rules.”; [0045] “It is to be understood that the energy consumption policy is formulated by automatically resolving the conflict between the energy consumption requirements based on specifications in the energy consumption rules provided by the facility manager.  For example, one of the two conflicting energy consumption requirements can be selected based on some specified rules (e.g., least energy cost, first in time priority, auction rules with energy credits) or a compromise can be forced by revising both of the conflicting energy consumption requirements until they no longer conflict.”) [Automatically resolving the conflictive requirements, and accordingly, providing detailed commands to the BAS reads on “dynamically optimizing, one or more parameters”, and consumption requirements.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Endel and Song before 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing energy usage while resolving the conflictive requirements (Song: [0013] “The Collaborative Building Control (CBC) system collects energy consumption requirements as inputs from occupants and facility managers, resolves conflictive requirements, and provides detailed commands to a Building Automation System (BAS), in order to optimize energy usage.”).

Regarding claim 2, Endel and Song teach all the features of claim 1.
Endel further teaches:
wherein the selection of at least one rule set from the ranked list of the one or more rule sets is based on a highest conflict frequency criteria. (Endel: [0024] “At 534, the set of rules to generate fault relevancies are configured to identify faults that occur more frequently than other faults, that occur more consistently than other faults, or that are more severe than other faults.”)

Regarding claim 3, Endel and Song teach all the features of claim 1.
Endel further teaches:
wherein the one or more parameters specific to the performance criteria comprise at least one of (i) a consumed energy, and (ii) a discomfort level. (Endel: figure 4B) [The fault description, as illustrated in figure 4B, POOR CONTROL PERFORMANCE DUE TO TUNING LEADING TO ENERGY WASTE/DISCOMFORT/WEARING OUT OF ACTUATORS reads on “at least one of (i) a consumed energy, and (ii) a discomfort level”.]


Regarding claim 4:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 5, Endel and Song teach all the features of claim 1.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 6, Endel and Song teach all the features of claim 1.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.


Regarding claim 7:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 8, Endel and Song teach all the features of claim 1.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 9, Endel and Song teach all the features of claim 1.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL W CHOI/Examiner, Art Unit 2116